Case 5:20-cv-01126-JGB-SHK Document 10 Filed 06/02/20 Page 1 of 4 Page ID #:66




                                                     5:20-cv-01126-JGB-SHKx




      6/2/2020
Case 5:20-cv-01126-JGB-SHK Document 10 Filed 06/02/20 Page 2 of 4 Page ID #:67
     Case 5:20-cv-01126-JGB-SHK Document 10 Filed 06/02/20 Page 3 of 4 Page ID #:68




1 Richard E. Donahoo (SBN 186957)
  DONAHOO & ASSOCIATES, PC.
2 440 W. First Street, Suite 101
3 Tustin, CA 92780
  Tel: (714) 953-1010
4 Email: rdonahoo@donahoo.com
5
  Counsel for the Plaintiff
6 [additional counsel listed below]
7
                       UNITED STATES DISTRICT COURT
8                    CENTRAL DISTRICT OF CALIFORNIA
9                               EASTERN DIVISION

10     DANIELLE GAMINO, individually           Case No.:
11     and on behalf of all others similarly
       situated,
12
13           Plaintiff,
                                               COMPLAINT FOR VIOLATIONS
14     v.                                      OF ERISA
15
       KPC HEALTHCARE HOLDINGS,                CLASS ACTION
16     INC., KPC HEALTHCARE, INC.
17     EMPLOYEE STOCK OWNERSHIP
       PLAN COMMITTEE, ALERUS
18     FINANCIAL, N.A., KALI PRADIP
19     CHAUDHURI, KALI PRIYO
       CHAUDHURI, AMELIA HIPPERT,
20     WILLIAM E. THOMAS, LORI VAN
21     ARSDALE
22           Defendants
23
       and
24
25     KPC HEALTHCARE, INC.
       EMPLOYEE STOCK OWNERSHIP
26     PLAN
27
             Nominal Defendant
28

      CLASS ACTION COMPLAINT
Case 5:20-cv-01126-JGB-SHK Document 10 Filed 06/02/20 Page 4 of 4 Page ID #:69



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                  DANIELLE GAMINO v. ALERUS FINANCIAL, N.A., et al.

                              ATTACHMENT #2 TO SUMMONS


 KPC HEALTHCARE, INC. EMPLOYEE STOCK OWNERSHIP PLAN COMMITTEE
 at 6800 Indiana Avenue, Suite 130, Riverside CA 92506




 ALERUS FINANCIAL, N.A.
 c/o Richard Joseph, Agent for Service of Process
 160 North Riverview Drive, Suite 200
 Anaheim Hills, CA 92808



 KALI PRADIP CHAUDHURI,
 9 KPC Parkway, Suite 301, Corona, CA 92879


 KALI PRIYO CHAUDHURI,
 9 KPC Parkway, Suite 301, Corona, CA 92879


 AMELIA HIPPERT,
 9 KPC Parkway, Suite 301, Corona, CA 92879


 WILLIAM E. THOMAS,
 9 KPC Parkway, Suite 301, Corona, CA 92879


 LORI VAN ARSDALE
 9 KPC Parkway, Suite 301, Corona, CA 92879
